Citation Nr: 0426620
Decision Date: 09/24/04	Archive Date: 01/04/05

DOCKET NO. 03-11 287                        DATE SEP 24 2004

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability pension benefits in the amount of $7,506.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


,
INTRODUCTION

The veteran had active 'service from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision of the Committee on Waivers and Compromises (Committee) of the VARO in Cleveland, Ohio. The Committee denied the veteran's request for waiver of recovery of his disability pension overpayment in the amount of $7,506. The case is ready for appellate review.

FINDINGS OF FACT

1. In a May 2001 rating decision, pension benefits were granted, effective April 4, 2001. The veteran's principal disability was listed as heart disease.

2. Based upon review of the veteran's eligibility verification report, payments were discontinued effective September 1, 2001, because countable annual income from that date exceeded $12,186. It was determined the veteran had been overpaid in the amount of $7,506.

3. The overpayment was not due to the veteran's fault, misrepresentation, or bad faith.

4. The RO found that the debt had been properly created and the RO denied the request for waiver of the overpayment.

5. Collection of one-half the overpayment would cause undue hardship to the veteran.

- 2



CONCLUSIONS OF LAW

1. The debt of $7,506 was properly created. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2003).

2. Recovery of the overpayment in the amount of$3,753 in nonservice-connected pension benefits to the veteran would be against equity and good conscience and, therefore, is waived. 38 U.S.C.A. §§ 5107(b), 5302 (West 2002); 38 C.F.R. §§ 3.1963(a), 1.965(a), 4.3 (2003).

3. Recovery of the overpayment in the amount of$3,753 in nonservice-connected pension benefits to the veteran would not be against equity and good conscience. 38 U.S.C.A. §§ 5107(b), 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a), 4.3 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, 5106, 5107, 5126 (West 2002), became effective on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), which eliminated the requirement of submitting a well-grounded claim. They provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. The VCAA also required VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary of VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370,373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

- 3 



"Under the law as it currently exists, VA has no obligations under the VCAA in relation to the veteran's request for waiver of the $7,506 indebtedness. In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to waiver of an overpayment is not a claim to which the VCAA applies. ld. at 138.

There are, however, other procedural due process requirements that are applicable in the context of overpayment issues. Once VA has determined that there is a debt, the debtor must be advised of the fact of the debt and that he may dispute its existence or amount, as well as requesting waiver of it. Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination, and if the debtor is not satisfied, he may appeal. ld. See a/so 38 C.F.R. § 1.911 (2003); VAOPGCPREC 6-98 (April 24, 1998). The RO fully complied with these requirements by reviewing the accuracy of the debt determination and finding the debt properly established in the correct amount and told the veteran of his right to challenge the determination prior to adjudication of his request for waiver.

Further, statutory review process requirements apply to the veteran's waiver request. 38 U.S.C.A. § 5302 requires that VA notify a payee of VA benefits of a debt owed by the payee to VA because of payment or overpayment of the benefits and, as part of that notification, of the right to submit an application for waiver of the indebtedness and the procedures for submitting the application. 38 U.S.C.A. § 5302; see 38 C.F.R. § 1.963(b) (procedures for applying for waiver): The Board finds that VA gave this notice to the veteran.

Having found that the RO fulfilled all of the procedural due process requirements regarding the claim as to the validity of the debt and the request for waiver of V A's overpayment, the Board will now adjudicate the merits of the claim. Recovery of overpayment of any benefits should be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.

-4



38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2003). The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good and conscience" means arriving at a fair decision between the obligor and4he Government. In making this determination consideration will be given to the following elements, which are not all inclusive:

(1) Fault of the debtor, or actions of the debtor contributed to the creation of the debt.

(2) Balancing of faults, weighing fault of the debtor against VA fault.

(3) Undue hardship, where the collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment, reliance on VA benefits resulting in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the debtor versus the fault of the VA. The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will then affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient requires the knowledge that his income has changed. See 38 C.F.R. §§ 3.277, 3.660(a)(1). After consideration of the record and the applicable regulatory provisions, the Board finds that the veteran was at fault in this case. He was informed that he

- 5 



needed to inform VA of his income and any changes thereto. It was his responsibility to notify VA of all income changes. VA was not at fault.

The Board notes that the veteran received benefits to which he was not entitled to receive, and as such, he was unjustly enriched. There is no indication that his reliance on VA benefits resulted in a relinquishment of another valuable right.

Therefore, the aforementioned elements of equity and good conscience are not in the veteran's favor. However, the remaining elements are at least in equipoise and as a result are in the veteran's favor.

As to whether recoupment of the benefits would defeat the purpose of the benefit, it is noted that the debt was recouped from the veteran's pension benefits. The purpose of the pension program is to assist veterans in need of financial assistance due to disability. In this regard, the veteran has submitted two financial status reports and provided testimony regarding his financial status at the videoconference hearing before the undersigned in May 2004.
In the March 2002 financial status report, he indicated that he had not worked since February 2001. He stated that he had one dependent, a 14-year-old, living with him. He reported average monthly income for him and his son of $1,914. He listed his total monthly expenses as $1,382.18. This left a balance of $521.82.

As for assets, he stated he had $1,000 cash in the bank and a 1992 Buick 'forth $1,500. He also reported owning real estate with a resale value of $92,000.
As for installment contracts and other debts, he reported having a debt of l3 ,500 for
credit cards with the unpaid balance being the same amount. He paid $278 monthly and was not late with his payments. He also reported having had a student loan since 1987. He listed the original amount of the debt as $2,500, but stated the unpaid balance was $5,000. He paid $50 monthly on this loan. He also listed another creditor to whom he owed $3,200 originally, but now had an unpaid balance of $1,800. He paid $172 monthly on this debt and was not late with his payments.

- 6 



However, at the time of a financial status report dated in May 2004, the veteran's financial circumstances had reportedly changed to the extent that his total monthly expenses exceeded his total monthly net income. He indicated his only income came from Social Security payments for himself and his son. He stated he also had $100 of disability insurance monthly. He listed his total monthly net income as $2,080. As for average monthly expenses, he indicated they totaled $2,164. He reported his rent or mortgage payment was $837 monthly, food expenses were $350 monthly, utilities and heat were $193 monthly, telephone bill was $60, insurance payments totaled $150, Medicare costs were $66, "ADT" was $30, gas was $80, cable was $50, and hygiene products totaled $70.

As for monthly payments and installment contracts and other debts, he was still paying $278 monthly for credit card bills. However, the debt on the bills was listed as $10,314, with an unpaid balance of $4,000. He indicated his car had been repossessed and he owed $1,555 for it. He stated he was not able to make any payments so he still owed the total amount.

As for assets, his cash on hand was down to $600 and he had a 1990 Ford worth about $1,000. He still had his piece of real estate with a resale value of $92,000. When asked how he was able to pay the difference because his expenses exceeded his monthly income, he indicated that he had to "rob Peter to pay Paul. Don't pay all bills every month--can't with less money."

At the hearing before the undersigned the veteran stated that he was behind in his payments for his utilities. He again stated that his only assets were the 1990 vehicle worth about $1,000, about $200 cash in the bank, and his house. The financial status report referred to above was submitted at the hearing.

Based on the above, the veteran's income is clearly limited. In order to make ends meet, he appears to be going deeper into debt. There does not appear to be a reasonable way for him to remedy his financial situation because he is not working and it does not appear he will be working any time soon. His vehicle is old and his expenses do not seem entirely unreasonable. Clearly, he could cut down on his

- 7



expenses for hygiene products and his cable bill, as well as his monthly food bill for just himself and his son, but the other expenses do not seem out of line.

With regard to another element, that being defeating the purpose, the veteran's pension represents a significant portion of his overall monthly income. The purpose of providing assistance to the veteran in need of financial aid due to disability would be defeated by depriving the veteran of this needed income because of his unemployment status and his heart disease.

With regard to unjust enrichment and changing one's position to one's detriment, the veteran would be unjustly enriched were he not required to refund at least a portion of the overpayment, as it is clear that he was not entitled to the money in the first place because of excessive income. There is no indication that his position changed to his detriment or that, in reliance on the overpayment, he relinquished a valuable right or incurred illegal obligation.

As noted above, pension benefits were intended to provide a veteran with minimal support. Given that the veteran's current income is derived primarily from Social Security, it appears that recovery of pension overpayment at this time would defeat the actual purpose of the pension program which is to assist veterans in need of financial assistance due to disability. By the same token, the Board also finds that the failure of the Government to insist upon its right to repayment of at least a portion of the debt would not necessarily result in an absolute unjust enrichment of the veteran at the expense of the Government.

The Board has analyzed the financial data provided by the veteran and is sympathetic to his financial plight. However, the Board is also mindful of the principle that a veteran is expected to accord a debt to the Government the same regard given to any other debt. The veteran's unemployment status is longstanding in nature and there appears to be little likelihood that he will obtain additional income other than from Social Security. Even with prudent budgeting, he would not be able to repay the indebtedness even over an extended period of time without significantly impairing or curtailing funding for the basic necessities of life. However, as noted above, he could clearly cut back on some items such as spending

- 8 

on hygiene products and his cable television bill. The Board therefore finds in weighing all the elements of equity and good conscience, the veteran's limited financial situation outweighs his fault of the veteran in this creation, and presents a mitigating factor surrounding the veteran's fault.

The Board therefore finds it reasonable to accord the veteran waiver of one-half the overpayment in the amount of $3,753.

ORDER

Waiver of recovery of an overpayment in the amount of $3,753 of the veteran's pension benefits is granted.

Waiver of the remainder of the veteran's overpayment in the amount of $3,753 is denied.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 9 



